Citation Nr: 0716033	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-20 308	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for a left knee disability.



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  

In his substantive appeal to the Board, received in July 
2003, the veteran requested a travel board hearing.  In April 
2004, the veteran presented testimony at a personal hearing 
conducted at the Muskogee RO before a Veterans Law Judge 
(VLJ).  A transcript of this personal hearing is in the 
veteran's claims folder.

Subsequently, in September 2004, the Board remanded the claim 
to the RO, through the Appeals Management Center (AMC), for 
further evidentiary development consistent with the Veterans 
Claims Assistance Act of 2000 (VCAA).  Following attempts to 
complete the actions set forth in the September 2004 Board 
remand as well as a continued denial of the veteran's claim 
in May 2005 supplemental statement of the case (SSOC), the 
AMC returned the case to the Board in July 2005.  

Thereafter, in October 2005, the Board remanded the claim to 
the RO, through the Appeals Management Center (AMC), for 
further evidentiary development including attempts to obtain 
any additional service medical records (SMRs) and an 
additional VA medical examination and opinion.  Following 
attempts to complete the actions set forth in the October 
2005 remand as well as a continued denial of the veteran's 
claim in January 2007 SSOC, the AMC returned the case to the 
Board in March 2007.  

The October 2005 Board remand notified the veteran in bold 
type that "failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for a left 
knee disorder, and may result in a denial of this claim."  
38 C.F.R. § 3.655.  The veteran was scheduled for VA 
examinations in September and October 2006 but it appears 
that both letters informing him of the scheduled examinations 
were sent to the incorrect address as both letters were 
returned to VA.  In October 2006, the veteran's correct 
address was obtained and he was notified in a November 2006 
letter that a VA medical facility nearest to him would 
schedule him for an examination in connection with his claim, 
and he was again informed of the provisions of 38 C.F.R. 
§ 3.655.  However, the veteran failed to report to his 
examination scheduled in January 2007.  

The veteran has not submitted any information to VA or the 
Board since his April 2004 hearing.  However, the Board notes 
that the veteran's correct address at the time was listed on 
letter notifying him of the scheduled January 2007 VA 
examination and the letter was not returned to VA.  
Furthermore, the Board notes that, if a claimant relocates or 
changes his mailing address, it is his responsibility to keep 
VA abreast of his whereabouts.  If he does not do so, "there 
is no burden on the part of the VA to turn up heaven and 
earth to find [the claimant]."  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  The Board finds that adequate attempts were 
made to schedule a VA examination in compliance with the 
October 2005 remand and the veteran was adequately informed 
of the consequences of a failure to report to a VA 
examination.  38 C.F.R. § 3.655.  Therefore, the Board will 
proceed to consider the veteran's claim based on the evidence 
currently of record.  


FINDING OF FACT

The veteran's left knee disability has not been shown to be 
casually or etiologically related to service.


CONCLUSION OF LAW

Service connection is not warranted for a left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in October 2002, prior to the 
initial decision on the claim in December 2002, and again 
provided notice in January 2004.  Additionally, the RO 
provided additional notice of the VCAA in September 2004 and 
March and November 2006.  (The Board notes that notice of the 
VCAA was also sent in November 2005 and September 2006 but 
both letters were returned to VA as undeliverable.)  In any 
event, the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the VCAA notice letters, the RO informed the veteran about 
the information and evidence necessary to substantiate his 
claim for service connection.  Further, the notice letters 
described the information and evidence that VA would seek to 
provide including medical records, employment records, or 
records from other federal agencies.  Additionally, the 
letters noted that VA would make requests for relevant 
records not held by a federal agency.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  In particular, the 
September 2004 letter asked the veteran to give VA evidence 
showing that his left knee disorder existed from military 
service to the present time and provided a list of evidence 
that the veteran could submit to help VA make a decision.  

Finally, the "fourth element," was also satisfied.  The 
September 2004 letter asked the veteran to let VA know of any 
other evidence or information that he thought would support 
his claim and asked him to send any evidence in his 
possession that pertains to his claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a left knee 
disability.  In a letter dated in November 2006, the veteran 
was provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as service 
connection is not warranted.  

The October 2005 Board remand requested an additional search 
for SMRs, including any recorded on micro-fiche.  A January 
2006 National Personnel Records Center (NPRC) response 
indicated that all available medical documents on file were 
copied and mailed and duplicate copies of the veteran's SMRs 
were associated with the veteran's claims file.  Further, as 
noted above, attempts were made to provide a VA examination 
in connection with his claim in compliance with the October 
2005 remand but the veteran did not undergo a second VA 
examination for the reasons mentioned above.  However, the 
veteran was notified of the consequences of a failure to 
report in the October 2005 remand and in a November 2005 
letter.  As there are indications that the veteran's current 
address was of record, and the Board must emphasize for the 
veteran that the duty to assist "is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Therefore, because he did not report for the examination and 
failed to provide good cause as to why he failed to report, 
his claim must be decided by the evidence in the claims 
folder.  38 C.F.R. § 3.655(b).
 
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent a VA 
examination in February 2005.  VA has also assisted the 
veteran throughout the course of this appeal by providing him 
with a SOC and SSOC, which informed them of the laws and 
regulations relevant to his claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

The veteran contended throughout his appeal and specifically 
during his April 2004 hearing that he initially injured his 
left knee during a basic training exercise in May 1989 and 
was taken to the base hospital where he received x-rays of 
his knee and was given crutches.  The veteran testified that 
he subsequently reinjured his knee several times when running 
and going down stairs during service.  He stated he was told 
that nothing was wrong with his knee and that he needed to 
build the muscle up around his left thigh.  Additionally, the 
veteran noted that he did not receive follow-up treatment for 
his knee after service until he injured it two years before 
after a fall.  The veteran sought treatment from Dr. M, a 
private orthopedic doctor, after a fall.  The veteran 
testified that Dr. M was the only doctor who treated him for 
his left knee post-service and stated that he was not 
presently receiving treatment at the time of his April 2004 
hearing.  

The Board notes that despite the veteran's assertion that he 
received treatment for his left knee during basic training in 
approximately May 1989, there are no service medical records 
on file referencing an injury at that specific time.  There 
is no entrance examination, entrance report of medical 
history, or separation examination on record.  As noted 
above, all available SMRs were obtained in January 2006.  
(These records were duplicates of the ones on file in 
November 2002.)  However, on the veteran's January 1991 
separation report of medical history, the veteran checked the 
box indicating that he did not know whether he had or had 
ever had a trick or locked knee.  Further, the examiner wrote 
knee injury in the summary section.  However, there are no x-
rays of any kind or any complaints, treatment, or diagnosis 
of a left knee disability in the available service medical 
records.  

A review of the veteran's private medical records and 
February 2002 VA examination indicate that although the 
veteran did not have left knee pain at the time of his 
separation from service, he did have intermittent knee pain 
after service, and has had constant pain since twisting his 
knee in approximately 2001.  Private medical records from Dr. 
M dated in June and December 2001 and May 2002 reflected that 
the veteran complained of constant left knee pain after a 
twisting injury a couple of years prior.  The veteran felt 
like his knee was giving way and buckling on him.  The x-rays 
revealed some collapse of the medial joint space.  It was 
noted that the veteran was a weightlifter.  In December 2001, 
the veteran reported that his left knee was feeling really 
good, and he did not have any instability or pain.  By May 
2002, it was noted that the veteran had a complete resolution 
of knee symptoms.  

In February 2005, the veteran underwent a VA examination of 
his left knee.  The veteran reported that the knee x-rays he 
had in service were negative and he was given pain 
medications.  Further, the veteran told the examiner that he 
did not mention anything about his knee at the time of his 
discharge because he was not having any problems at that 
time.  The veteran stated that he had pain in his left knee 
off and on until he slipped on some ice in the winter of 2001 
and twisted it again.  The veteran reported a dull pain in 
his knee since his fall.  (The Board notes that the dates the 
veteran provided about his fall are inconsistent between the 
April 2004 hearing and the February 2005 VA examination.  
However, during both the hearing and examination, the veteran 
contended that he consulted Dr. M after falling on the ice 
and the first treatment record is dated in June 2001.)  The 
VA examiner's impression was chronic left knee strain with 
limitation of function because of pain that was mild and 
moderate during flare ups.  X-rays of the left knee revealed 
a slight narrowing of the medial joint space but no other 
abnormality of the left knee was identified.  After reviewing 
all the records including the veteran's claims file, the 
examiner concluded that he could not, without resorting to 
speculation, comment as to the etiology of the veteran's left 
knee pain and if it happened in service or not.  

The Board acknowledges that the veteran has a current x-ray 
finding of a slight narrowing of the medial joint space in 
his left knee with an assessment of chronic left knee strain 
with limitation of function because of pain.  Further, it was 
noted on the veteran's January 1991 separation report of 
medical history that he had a knee injury.  (The Board notes 
that the January 1991 examiner did not note which knee was 
injured but will assume without deciding that it was the left 
knee.)  However, a notation of a knee injury in service and a 
finding of a current disability are not enough.  In order to 
establish service connection, there must be medical evidence 
of a nexus between knee injury in service and the current 
finding of a slight narrowing of the medial joint space in 
his left knee.  

In his regard, the February 2005 VA examiner, having the 
benefit of the veteran's claims file for review, opined that 
he could not comment on the etiology of the veteran's knee 
pain without resorting to speculation.  Further, the veteran 
told the VA examiner that he did not have left knee pain at 
the time of his separation from service in February 1991 and 
that the x-rays of his left knee taken in service were 
negative.  Although the veteran contended that he had left 
knee pain occasionally after service, the Board finds it 
significant that he did not complain of chronic left knee 
pain or seek treatment from a doctor until 2001 after 
twisting his knee.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment, as 
evidence of whether an injury or disease incurred in service 
resulted in any chronic or persistent disability.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider such an 
absence of evidence when deciding a claim).  The veteran's 
June 2001 private treatment record provided the first post-
service medical evidence pertaining to the veteran's left 
knee injury.  The Board finds it significant that such 
initial medical evidence of a left knee disability arises 10 
years after the veteran's discharge, and this lengthy gap in 
time in addition to an intervening twisting injury in 2001 
weighs against the existence of a nexus relationship between 
a left knee disability and military service.  Additionally, 
although the veteran may sincerely believe that his left knee 
disorder is related to service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  

In conclusion, although the medical evidence in this case 
reflects the presence of a left knee disability first 
documented in 2001 and that a knee injury was reported during 
service, the competent medical evidence does not reveal a 
nexus to a left knee injury or disease occurring in service.  
The available service medical records are absent for any 
indications of a left knee disability.  Absent such a nexus, 
service connection for a left knee disability may not be 
granted.  38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a left knee disability is denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


